DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2. 	The information disclosure statement (IDS) submitted on December 15th 2020 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim 2 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim 3 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim 4 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim 6 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim 7 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim 13 recites the phrase “and/or”. This phrase is deemed to be indefinite because it fails to define whether the limitations are optional or required.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1, 3, 5, 6, 9, 11, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paganini et al. (EP 1 072 842 A2).
Regarding claim 1, Paganini discloses handheld power tool (Fig. 1) comprising a housing (1), comprising a machining axis (see annotated diagram 1 below) along which a tool (6) is or can be arranged (Fig. 1), comprising a lighting 16) that has at least one activatable lamp (para. [0018]), the lighting device (16) generating work light within a beam angle with an increased or maximum light intensity in a main emission direction in order to illuminate a work region (the center of the emission direction should generate the maximum light intensity due to that beam travelling in a straight line in the center), and comprising at least one light sensor (17) for measuring the light intensity (para. [0022]), characterized in that the light sensor detects the light intensity of the work light reflected on the work region during operation (para. [0022]) and generates control signals representing the light intensity (para. [0010]), in that an adjustment unit (E) is provided for setting and/or adjusting the work light generated by the lighting device (16; para. [0023]), and in that a control unit (D; para. [0010]) is provided which controls the adjustment unit on the basis of the sensor signals during operation.


    PNG
    media_image1.png
    313
    441
    media_image1.png
    Greyscale

Diagram 1
Regarding claim 3, Paganini discloses that the adjustment unit (E) and the lighting device (16) are designed in such a way that the light intensity of the work light and/or the number of activated lamps can be set and/or adjusted by means of the adjustment unit (E; para. [0023]).
Regarding claim 5, Paganini discloses the control unit (D) is designed such that it controls the adjustment unit (E; para. [0010]) during operation in such a way that the increased or maximum light intensity of the work light in the work region is constant or largely constant (para. [0010]).
Regarding claim 6, Paganini discloses the light sensor (17) and/or at least one further light sensor detects the intensity of the ambient light and in that the D) is designed such that it controls the adjustment unit (E) on the basis of the ambient light during operation (para. [0005]).
Regarding claim 9, Paganini discloses the at least one light sensor (17) is arranged in or on the housing (1), and in that the sensor axis (see annotated diagram 1 above) of the light sensor (17) is located in or near the machining axis (see annotated diagram 1 above).
Regarding claim 11, Paganini discloses the sensor axis (see annotated diagram 1 above) of the at least one light sensor (17) can be aligned manually with a target region in the work region (depending on how the end user configures the tool, the light sensor can then be aligned manually with a target region in the work region).
Regarding claim 13, Paganini discloses the light sensor (17) comprises at least one photodiode (para. [0022]).
Regarding claim 15, Paganini discloses the handheld power tool (Fig. 1) is designed as a battery screwdriver or battery drill (para. [0001]), it being possible to arrange the rechargeable battery (8) in or on the base (7; Fig. 1; para. [0015]).
Regarding claim 16, Paganini discloses the sensor axis (see annotated diagram 1 above) of the light sensor (17) is directed to a target region in the work area, and in that the lighting device (16) illuminates the work region G9) and is set or adjusted such that the main emission direction is directed to the target region (the main emission direction must be the target region, in order to provide stimuli to the light sensor para. [0023]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Paganini et al. (EP 1 072 842 A2) in view of Kynast et al. (US 2015/0283685; “Kynast”).
Regarding claim 2, Paganini discloses the adjustment unit (E) and the lighting device (16).
Paganini fails to disclose the adjustment unit and the lighting device are designed in such a way that the main emission direction, the beam shape and/or the beam angle can be set and/or adjusted by means of the adjustment unit.
However, Kynast teaches a beam shape can be adjusted by means of an adjustment unit (7; para. [0022]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the adjustment unit and lighting device, as taught by Paganini by having provided the beam shape adjustment, as taught by Kynast, in order to focus on the processing location of the workpiece of onto the tip of the tool (para. [0022]).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Paganini et al. (EP 1 072 842 A2) in view of Kaegler et al. (DE 10 2004 032 787 A1; “Kaegler”; refer to attached translation).
Regarding claim 4, Paganini discloses the control unit (D) is designed such that it controls the adjustment unit (E) during operation (para. [0005]), the sensor axis (see annotated diagram 1 above) of the light sensor (17).
Paganini fails to disclose the control unit is designed such that it controls the adjustment unit during operation in such a way that the main emission direction is adjusted into the target region, in which the sensor axis of the light sensor and/or the machining axis GF intersects the work region G9).
However, Kaegler teaches adjusting a main emission direction into the target region (para. [0029] of the translation).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the sensor axis, as taught by Paganini by having provided the adjustable main emission direction, as taught by Kaegler, in order to sense the lighting conditions and send feedback to the controller.
Regarding claim 7, Paganini discloses the lighting device (16) and/or the at least one lamp.
Paganini fails to disclose the lighting device and/or the at least on lamp is arranged such that it can be pivoted at least about one pivot axis in order to adjust the main emission direction.
26, 27, 36) is arranged such that it can be pivoted about at least on pivot axis (44) in order to adjust the main emission direction (Fig. 3; para. [0029] of the translation).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the lighting device, as taught by Paganini by having provided the pivotable lighting device, as taught by Kaegler, in order to provide light when the tool has different configurations.
10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Paganini et al. (EP 1 072 842 A2) in view of Wadsworth (US 6,575,590).
Regarding claim 8, Paganini discloses the work light (para. [0005]).
Paganini fails to disclose optics are provided for influencing the work light.
However, Wadsworth teaches optics (45) are provided for influencing the work light (col. 5 ll. 25-35).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the work light, as taught by Paganini by having provided optics, as taught by Wadsworth, in order to reflect light in the forward direction (col. 5 ll. 25-35).
11.	Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Paganini et al. (EP 1 072 842 A2).
Regarding claim 10, Paganini discloses a light sensor (17) is arranged around the machining axis (see annotated diagram 1 above) so that the machining axis (see annotated diagram 1 above) lies in the detection regions thereof.
Paganini fails to disclose a plurality of light sensors.
St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 14, Paganini discloses the housing (1) has a handle portion (2) and a base (7), the tool (6) being provided on the side of the handle portion (2) remote from the base (7; Fig. 1).
Paganini fails to disclose the lighting device being arranged in or on the base.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the lighting device in or on the base, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Paganini et al. (EP 1 072 842 A2) in view of Puzio et al. (US 2014/0166324; “Puzio”).
Regarding claim 12, Paganini discloses the lighting device (16).
Paganini fails to disclose the lighting device is designed to project information onto the work region.
However, Puzio teaches a lighting device is designed to project information (para. [0050]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the lighting device, as taught by Paganini by having information projection, as taught by Puzio, in order to assist the end user with directions using the tool.
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/EYAMINDAE C JALLOW/Examiner, Art Unit 3731